PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

SCHWEGMAN LUNDBERG & WOESSNER/MICRON
P.O. BOX 2938
MINNEAPOLIS MN MINNESOTA 55402





In re Application of CLAMPITT et al.
Appl. No.: 16/664,280
Filed: 25 October 25, 2019
Attorney Docket No.: 303.I41US1
For:  Semiconductor Device Having a Stack of Data Lines with Conductive Structures on Both Sides Thereof
:::::::


WITHDRAWAL FROM ISSUE
37 CFR 1.313



The purpose of this communication is to inform you that the above identified application is being withdrawn from issue pursuant to 37 CFR 1.313.

The application is hereby withdrawn from issue.  The Notice of Allowance and Issue Fee Due and the Notice of Allowability mailed February 22, 2022 are hereby vacated.

The application is being withdrawn to permit reopening of prosecution.  The reasons therefor will be communicated to you by the examiner.

U.S. Patent and Trademark Office records reveal that the issue fee and the publication fee have not been paid.  If the issue fee and the publication fee have been submitted, the applicant may request a refund, or may request that the fee be credited to a deposit account.  However, applicant may wait until the application is either again found allowable or held abandoned.  If the application is allowed, upon receipt of a new Notice of Allowance and Fees Due, applicant may request that the previously submitted issue fee and publication fee be applied toward payment of the issue fee and publication fee in the amount identified on the new Notice of Allowance and Issue and Publication Fee Due.  If the application is abandoned, applicant may request either a refund or a credit to a specified Deposit Account.

The application is being forwarded to the examiner for action. 



Any inquiry regarding this communication should be directed to Supervisory Patent Examiner Wael Fahmy at (571) 272-1705.



/JOSEPH THOMAS/_______________________
Joseph Thomas, Director
Patent Examining Technology Center TC2800


JT/wf:sh

/WAEL M FAHMY/Supervisory Patent Examiner, Art Unit 2814                                                                                                                                                                                                        

/WAEL M FAHM
Supervisory Patent Examiner, Art Unit 2814